internal_revenue_service number release date index number ------------------- ------------------------ ----------------------- ------------------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-102771-18 date date legend ------------------------ taxpayer --------------------------------------------------------------------- --------------------------- -- ---- -- date a b c dear -------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requested a ruling that amounts received by taxpayer with respect to the use of taxpayer’s real_property assets as defined below including amounts attributable to activities and services described below are rents_from_real_property for purposes of sec_856 and sec_856 of the internal_revenue_code plr-102771-18 facts taxpayer is a corporation and represents that it elected to be taxed as a real_estate_investment_trust reit under sec_856 through of the code beginning with its taxable_year that ended on date taxpayer leases systems composed of permanently affixed coaxial and fiber optic cable and the associated conduit piping together the real_property assets among other assets taxpayer also leases indoor and outdoor distributed antenna systems or small cell systems das which are composed of real_property assets among other assets taxpayer represents that the real_property assets are real_property for purposes of sec_856 of the code taxpayer’s customers are wireless carriers other telecommunication providers and private companies tenants a das installations and fiber optic cables some of taxpayer’s fiber optic cables are connected to and are associated with das installations while other fiber optic cables form independent networks that are connected to cell towers or utility poles or are buried under the ground a fiber optic cable is composed of ultra-thin strands of glass surrounded by layers of insulating materials including cladding together strands many strands are aggregated into a single fiber optic cable multiple fiber optic cables are combined and contained in rigid conduit piping and are typically buried between two and four feet underground or are attached to above ground structures eg utility poles a single strand of fiber has two glass components - the core and the cladding which together are about as thin as a typical human hair an optical converter projects a beam of light down the glass core the light reflects off the glass cladding as it travels down the fiber strand since each strand can transport signals of different wavelengths simultaneously multiple customers can use the same strand by having separately designated wavelengths a das installation is a system for the transmission of telecommunication signals through fiber optic and coaxial cables wireless carriers supplement their antennas mounted on cell towers with das installations to improve capacity and signal strength in certain densely populated areas eg a college campus a sports stadium or a convention center and hard-to-reach areas eg an underground transportation system a das installation may be located outdoors outdoor das or inside a structure indoor das in an outdoor das cables are buried in the ground in conduit piping or strung between utility poles in an indoor das real_property assets are embedded in or affixed to walls or ceilings of a building or other structure with respect to das installations taxpayer represents that a taxable_reit_subsidiary trs will own and operate all of the equipment that receives amplifies converts and returns a signal originated by a tenant including optical converters lasers transponders amplifiers and regeneration equipment the das equipment plr-102771-18 the tenants will own the equipment located at the base stations which will be stored in metal equipment cabinets owned by taxpayer taxpayer represents that the trs will receive arm’s length compensation from taxpayer for owning operating monitoring maintaining repairing and replacing all of the das equipment taxpayer represents that it will treat the das equipment as personal_property for purposes of sec_856 and that the fair_market_value of personal_property leased under or in connection with the lease of real_property assets of a das installation is less than of the fair_market_value of the das installation of which it is a part with respect to systems that are not associated with a das installation taxpayer represents that either a trs or the tenant will own and operate all of the equipment that receives amplifies regenerates converts and returns a signal originated by a tenant including optical converters filters lasers transponders amplifiers and regeneration equipment the signal equipment taxpayer represents that the trs will receive arm's length compensation from taxpayer for owning operating monitoring maintaining repairing and replacing all of its signal equipment taxpayer represents that it will treat the signal equipment as personal_property for purposes of sec_856 and that the fair_market_value of the personal_property leased under or in connection with the lease of real_property assets of a system that is not associated with a das installation is less than of the fair_market_value of the system of which it is a part b agreements for_the_use_of real_property assets taxpayer enters into five types of contractual agreements with tenants these agreements are das agreements indefeasible rights of use agreements irus capacity leases wave leases and backhaul leases each described below together agreements only das agreements relate to real_property assets associated with das installations each type of agreement typically involves a term of a to b years and no agreement is for less than c year in all of the agreements the tenant is required to pay for the contracted usage regardless of the tenant’s actual usage under each type of agreement the tenant is required to pay a fixed recurring amount that may be subject_to periodic escalation under das agreements as well as under certain irus and capacity leases the tenant generally pays an upfront amount in addition to a recurring amount taxpayer represents that it will not receive any amounts under any agreement that is based on a percentage of the income or profits of the tenant or any other person das agreement under a das agreement the tenant has the exclusive right to use either a designated number of individual strands within the fiber optic pathway or a dedicated wavelength within the fiber optic pathway of a das installation plr-102771-18 iru under an iru the tenant has the exclusive right to use all of the wavelengths or capacity in one or more specified strands within a fiber optic cable over a specified route for the term of the lease capacity lease under a capacity lease the tenant has an exclusive right to use a specified subset of all the wavelengths or capacity within a strand located in a fiber optic cable over a specified route for the term of the lease wave lease under a wave lease the tenant has an exclusive right to use a dedicated wavelength in a strand within the fiber optic cable over a specified route for the term of the lease the tenant under a wave lease however does not have a right to a specifically identified strand or wavelength within a strand in a fiber optic cable unlike a tenant of an iru or a capacity lease backhaul lease under a backhaul lease the tenant has an exclusive right to use all or a dedicated portion of the capacity of an identifiable fiber optic cable over a specifically identified route from a cell tower to a collection point for the term of the lease under certain backhaul leases the tenant does not have an exclusive right to a specifically identified wavelength on a strand within the fiber optic cable however the tenant has the exclusive right to either all of the capacity of a particular number of unidentified strands or to a dedicated portion of the capacity within a strand of a fiber optic pathway signals of different tenants are not intermingled the tenant will own and operate a mobile switching center and base station equipment for the generation of the initial digital signal as well as the ultimate receipt of the signal c services and activities taxpayer represents that it is obligated to undertake certain activities and to render certain services that taxpayer represents are usually and customarily provided in connection with the lease of real_property assets taxpayer will provide electricity to its tenants taxpayer represents that any other service rendered to a tenant under an agreement will be performed either by a trs of taxpayer or by an independent_contractor as defined in sec_856 from whom taxpayer derives no income an ik furthermore taxpayer represents that any service that will be provided or rendered to a tenant under each of the five types of agreements is a service that is customarily furnished to tenants of real_property assets of a similar class in the same geographic area plr-102771-18 taxpayer will perform certain activities including designing the das installation or system constructing the das installation or system installing the components of the das including antennas fiber optic and coaxial cables amplifiers optical converters and other equipment and providing ongoing monitoring and maintenance of the real_property assets in addition if any scheduled excavation work is to take place near its fiber optic cable taxpayer will mark the cable’s location with flags or paint taxpayer will also move and relocate its cable when necessary due to construction activity eg a road being widened utility poles being relocated etc furthermore taxpayer will repair the fiber optic cable if it is cut or otherwise damaged which can occur from storms earthquakes water incursions fire unauthorized digging animal activity etc taxpayer will not monitor repair or maintain any equipment owned by a tenant a trs or an ik law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides as exceptions from impermissible_tenant_service_income i services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a taxable_reit_subsidiary of the reit shall not be treated as furnished rendered or provided by the reit and ii there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 plr-102771-18 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 of the income_tax regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the occupant's convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_1_856-4 defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered as customary if in the geographic market in which the building is located tenants in buildings of similar class are customarily provided with the service where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of utilities to tenants in such buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a_trust are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself for example the trustees or directors may establish rental terms choose tenants enter into and renew leases and deal with taxes interest and insurance relating to the trust’s property the trustees may also make capital expenditures with respect to the trust’s property as defined in sec_263 and may make decisions as to repairs of the trust’s property of the type that would be deductible under sec_162 plr-102771-18 the cost of which may be borne by the trust see also revrul_67_353 1967_2_cb_252 taxpayer represents that the real_property assets are real_property for purposes of sec_856 under each of the five types of agreements the tenant has a right to use or to occupy space on the real_property assets each of the five types of agreements typically involves a term of a to b years and no agreement is for less than c year each agreement requires a fixed recurring amount to be paid_by the tenant during the term of the agreement in addition under das agreements as well as under certain irus and capacity leases the tenant generally pays an upfront amount in addition to a recurring amount the tenant is required to pay for the contracted usage regardless of the tenant’s actual usage taxpayer represents that it will not receive any amounts under any agreement that is based on a percentage of the income or profits of the tenant or any other person accordingly amounts received by taxpayer for right to use or to occupy space on the real_property assets qualify as rents from interests_in_real_property under sec_856 taxpayer represents that any service that will be furnished or rendered to a tenant under each of the five types of agreements is a service that is customarily furnished to tenants of real_property assets of a similar class to that of taxpayer in the same geographic area and except for the provision of electricity are performed by either a trs or an ik in addition taxpayer’s performance of the activities described above represents an exercise of the fiduciary duties of the taxpayer’s directors in accordance with sec_1_856-4 and are not services rendered to a tenant in connection with the rental of real_property therefore the furnishing of services to tenants and the provision of the activities described above by taxpayer under each of the five types of agreements detailed above does not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer from tenants for use of taxpayer’s real_property assets to fail to qualify as rents_from_real_property under sec_856 conclusion based on the facts and representations submitted by taxpayer and subject_to sec_856 we rule that amounts received by taxpayer from tenants for_the_use_of taxpayer’s real_property assets qualify as rents_from_real_property for purposes of sec_856 and sec_856 of the code furthermore the provision of the services listed above that are performed by either a trs or an ik and the performance of the activities described above do not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer under each of the five types of agreements to fail to qualify as rents_from_real_property under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is plr-102771-18 expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer’s real_property assets are real_property for purposes of sec_856 whether services are of the type that are customarily furnished to tenants of real_property of a similar class to that of taxpayer in the same geographic area or whether the income attributable to the personal_property leased in connection with such real_property exceed sec_15 percent of the total rent as required by sec_856 no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code furthermore the ruling herein related to whether income from services and activities performed by taxpayer is impermissible_tenant_service_income is specifically limited to whether the income is qualifying_income for reit qualification purposes the definition of rents_from_real_property under sec_856 differs in scope and structure from the definition of rents_from_real_property under sec_512 which applies to exempt_organizations described in sec_511 therefore an exempt_organization providing the same services may have unrelated_business_taxable_income because the income may not be excluded under sec_512 as rents_from_real_property this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ julanne allen assistant branch chief branch office of the associate chief_counsel financial institutions products enclosure copy for sec_6110 purposes cc
